Citation Nr: 1545306	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-02 132	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for back strain with degenerative disc disease.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
 
INTRODUCTION

The Veteran had active service from September 1978 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota granting the Veteran service connection for back strain with degenerative disc disease with an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.71(a) (2015).

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that he was forced to quit his job due to his back strain.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU based on all of his service-connected disabilities as part of his claim for an increased rating for back strain with degenerative disc disease.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The matters of entitlement to an initial disability rating in excess of 20 percent for back strain with degenerative disc disease and to a TDIU are hereby REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Back Strain with Degenerative Disc Disease

The Veteran filed a Notice of Disagreement (NOD) in June 2013 challenging the RO's April 2013 decision to assign an initial 20 percent disability rating to his service-connected back strain with degenerative disc disease.  The diagnostic code assigned to the Veteran's back condition was Diagnostic Code 5243, intervertebral disc disease.  38 C.F.R. § 4.71a (2015).  Remand of this claim is required for the reasons that follow.

There were two examinations conducted in this case.  The first examination was conducted in April 2013 prior to the issuance of the RO's April 2013 rating decision.  The second examination was conducted in June 2014, after the Veteran had filed his NOD.  Both examinations were conducted for the purpose of assisting VA in assigning the Veteran the appropriate disability rating for his back strain with degenerative disc disease.

For disabilities of the musculoskeletal system, intervertebral disc disease is rated under one of two sets of rating criteria, each of which are described as follows.  See 38 C.F.R. § 471(a) (2015).  First, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) may be applied.  Id.  The General Rating Formula assigns different rating percentages based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  Second, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes can be applied.   Id. at Note 6.  As its name suggests, these criteria assign rating percentages based on the frequency of incapacitating episodes experienced by the Veteran as a result of intervertebral disc disease.  Id.  To assign a disability rating to the Veteran, the Board must apply whichever rating schedule results in a higher disability rating.  See id. at Note 6.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  

The Veteran's intervertebral disc syndrome diagnosis is noted in both private and VA medical records, and the VA examiner who conducted the Veteran's April 2013 examination diagnosed degenerative disc disease.  At the time of the June 2014 VA examination, the examiner noted that he did not review the claims file, and that "multiple" sets of Veteran's Benefits Management System documents (VBMS documents) were "pending scanning" at the time of the examination.  The June 2014 VA examination provided is inadequate because while it includes a diagnosis of back strain with degenerative disc disease, the report fails to assess the nature and degree of any resulting incapacitating episodes.  As such the Veteran's increased rating claim must be remanded.
II. TDIU

TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent schedular disability rating does not necessarily render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, 22 Vet. App. at 293-94.  The Veteran is service-connected for PTSD with depression, rated as 100 percent disabling, and he meets the schedular criteria for a TDIU.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 4.16(a); Bradley, 22 Vet. App. at 293-94.  

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, at his June 2014 VA examination the Veteran explained that in April 2013 he had quit his job as a draftsman in the lumberyard where he worked because of prolonged sitting, heavy lifting, and stocking heavy lumber and chemicals.  VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  As such, remand of the TDIU claim is required for further development.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his service-connected back strain with degenerative disc disease to determine the nature and severity of this disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's January 2011 to October 2012 private treatment records from Dr. M.G.

ii. The Veteran's January 2011 private treatment records from Sanford Health/Broadway Clinic.

iii. The Veteran's 2013 and 2014 St. Cloud VA Medical Center Records.

iv. The Veteran's April 2013 VA Examination.

v. The Veteran's June 2014 VA Examination.

c. The examiner is advised that the Veteran is service-connected for back strain with degenerative disc disease.  Accordingly, the examiner must assess the Veteran's current symptoms as well as describe any incapacitating episodes as defined by applicable regulation due to disc disease.  The examiner should also describe the functional impairment associated with the Veteran's back disability, including the effects of this disability on occupational and daily activities. 

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Contact the Veteran and request that he submit a VA Form 21-8940, along with supporting documentation to substantiate his entitlement to a TDIU. 

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




